          Case 4:19-cv-05176-SMJ   ECF No. 19   filed 02/08/21   PageID.177 Page 1 of 2




1                                                                              FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON

2
                                                                      Feb 08, 2021
3                         UNITED STATES DISTRICT COURT                    SEAN F. MCAVOY, CLERK

                         EASTERN DISTRICT OF WASHINGTON
4
     LAURA J. WILLIAMSON,                        No. 4:19-cv-05176-SMJ
5
                                Plaintiff,
6                                                ORDER DISMISSING CASE
                   v.
7
     CHRISTOPHER WHITED and
8    PATTERSON DENTAL SUPPLY
     INC.,
9
                                Defendants.
10

11           On February 5, 2021, the parties filed a stipulated dismissal, ECF No. 18.

12   Consistent with the parties’ agreement and Federal Rule of Civil Procedure 41(a),

13   IT IS HEREBY ORDERED:

14           1.    The parties’ Stipulated Motion for Order of Dismissal with Prejudice,

15                 ECF No. 18, is GRANTED.

16           2.    All claims are DISMISSED WITH PREJUDICE, with all parties to

17                 bear their own costs and attorneys’ fees.

18           3.    All pending motions are DENIED AS MOOT.

19           4.    All hearings and other deadlines are STRICKEN.

20   //




     ORDER DISMISSING CASE – 1
       Case 4:19-cv-05176-SMJ     ECF No. 19   filed 02/08/21   PageID.178 Page 2 of 2




1          5.     The Clerk’s Office is directed to CLOSE this file.

2          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

3    provide copies to all counsel.

4          DATED this 8th day of February 2021.

5
                        ____________________________
6                       SALVADOR MENDOZA, JR.
                        United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE – 2
